 1

 2

 3

 4

 5

 6                                        UNITED STATES DISTRICT COURT
 7                                      EASTERN DISTRICT OF CALIFORNIA
 8

 9       LIBERTY MUTUAL INSURANCE                                  No. 1:20-CV-1724 SKO
         COMPANY,
10
                                Plaintiff,
11                                                                 ORDER REGARDING SETTLEMENT
         CONSTRUCTION DEVELOPERS, INC.,                            CONFERENCE PROCEDURES
12       ET AL.,
13                             Defendants.
14

15
                The Court sets a settlement conference for August 3, 2021, at 1:00 pm, in Courtroom 10,
16
     before Magistrate Judge Erica P. Grosjean.
17
                The Court is willing to conduct the conference in person or remotely, by Zoom. The
18
     parties shall meet and confer and email the Court at mrooney@caed.uscourts.gov no later than
19
     fourteen days from today regarding their preference. If all parties do not agree to conduct the
20
     conference by Zoom, or if the parties do not email the Court within fourteen days, the conference
21
     will take place in person.1
22
                Unless otherwise permitted in advance by the Court, the attorneys who will try the case
23
     shall appear at the Settlement Conference. It is recommended that pertinent evidence to be offered
24
     at trial, documents or otherwise, be brought to the settlement conference for presentation to the
25
     settlement judge. Neither the settlement conference statements nor communications during the
26
     settlement conference with the settlement judge can be used by either party in the trial of this
27

28   1
         Covid-19 restrictions, such as social distancing and masks,1may be required.
 1   case.
 2           Absent permission from the Court, in addition to counsel who will try the case being
 3   present, the individual parties shall also be present. In the case of corporate parties, associations
 4   or other entities, and insurance carriers, a representative executive with authority to discuss,
 5   consider, propose and agree, or disagree, to any settlement proposal or offer shall also be present.
 6   A representative with unlimited authority shall either attend in person or be available by phone
 7   throughout the conference. In other words, having settlement authority “up to a certain amount”
 8   is not acceptable.
 9           IF ANY PARTY BELIEVES THAT A SETTLEMENT CONFERENCE WOULD
10   BE FUTILE, THEN THAT PARTY SHALL CONTACT THE COURT NOT LATER
11   THAN SEVENTY-TWO HOURS PRECEDING THE SCHEDULED SETTLEMENT
12   CONFERENCE.
13           Confidential Settlement Statements
14           At least five (5) court days prior to the settlement conference, each party shall submit a
15   Confidential Settlement Conference Statement in Word format directly to Judge Grosjean’s
16   Chambers at epgorders@caed.uscourts.gov. The statement shall not be filed on the docket or
17   served on any other party. Each statement shall be clearly marked "confidential" with the date
18   and time of the settlement conference clearly noted on the first page. The Confidential Settlement
19   Conference Statement shall include the following:
20                  A. A brief statement of the facts of the case.
21                  B. A brief statement of the claims and defenses, i.e., statutory or other grounds
22                  upon which the claims are founded; a forthright evaluation of the parties'
23                  likelihood of prevailing on the claims and defenses; and a description of the major
24                  issues in dispute.
25                  C. A summary of the proceedings to date.
26                  D. An estimate of the cost and time to be expended for further discovery, pretrial
27                  and trial.
28                  E. The relief sought.
                                                        2
 1               F. The party's position on settlement, including present demands and offers and a
 2               history of past settlement discussions, offers and demands.
 3   IT IS SO ORDERED.
 4

 5   Dated:   July 2, 2021                                 /s/
 6                                                 UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   3
